DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 06/24/2022 is acknowledged.
Status of Claims
This is a first office of action for application Serial No. 16/784,525. Claims 1-5 have been examined and fully considered. 
Claims 6-10 have been withdrawn from consideration.
Claims 1-5 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2019-033103 filed 02/26/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/07/2020; 08/27/2020; 10/28/2020; 03/01/2021, 09/14/2021 and 05/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
	a control unit; a communication unit; a travel environment information acquisition unit; and an input unit are indicted in claims 1-5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
For the claim features of claim(s) 1-5; support is given in the written paragraphs of [0021], [0025]-[0026], [0028], and [0038]. The claim features includes a control unit; a communication unit; a travel environment information acquisition unit; and an input unit, are part of the in-vehicle information processing device which is well understood as suitable hardware and software. For this reason the claim features of 1-5 fall outside a 112(f) interpretation because they are components of a communication system.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamori (US 20170229015) in view of Ono et al. (US 20170229015).
Regarding claim 1, Shimamori discloses an in-vehicle information processing device (see at least Abstract; Para. [0024], “This congestion location information providing device (also referred to as an information providing device hereafter) 100 is used in a vehicle. The information providing device 100 includes a processing device 102”) comprising: 
	a control unit (see at least Para. [0032], “an output control unit 120”);  
	5…………… and
	a travel environment information acquisition unit (see at least Para. [0031], “a travel information acquisition unit 124”) configured to acquire information about a travel environment of a vehicle (see at least Para. [0033], “At specific time intervals, the travel information acquisition unit 124 acquires data indicating the current time and the latitude, longitude, and altitude of the current position (passed position, path point) from the positioning device 106, and acquires data indicating the current speed, acceleration, and travel direction of the vehicle via the wired communication INF 108 from an ECU or the like included in the vehicle itself. The travel information acquisition unit 124 then outputs this data to the congestion information generation unit 128 as travel data”), wherein when the vehicle reaches a location at which a traffic accident occurs, the control unit transmits the information about the travel environment at the location(see at least Abstract; Para. [0112], “The information providing device 100 can thereby detect congestion occurrences even when there is no map information or prior information regarding frequent congestion accident areas or the like, can share information indicating the position of the congestion tail between vehicles, and can notify or provide information regarding the occurrence of congestion (and/or the position thereof) to the driver of the vehicle itself”), which is 10acquired by the travel environment information acquisition unit, to a following vehicle using the communication unit (see at least Abstract).
Shimamori teaches “a wired communication interface (INF) 108” that can be inferred as “ a communication unit” configured to communicate with a different vehicle, however, Shimamori does not explicitly teaches
	…a communication unit configured to communicate with a different vehicle…
	However, in the same field of endeavor, Ono teaches
	…a communication unit configured to communicate with a different vehicle (see at least Para. [0127], “A variety of vehicle information detected by the vehicle information unit 12 is supplied to the communication unit 22. The communication unit 22 has a communication function for uploading the vehicle information”; Para. [0129], “The communication unit 34 includes a vehicle information upload unit 36 for uploading a variety of detected information received from the vehicle information unit 26 to the outside of the assisted vehicle 24”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Shimamori by combining …a communication unit configured to communicate with a different vehicle… as taught by Ono. One would be motivated to make this modification in order to convey an information providing apparatus for a vehicle that can provide a driver of an assisted vehicle with a notification regarding an impediment event with high effectiveness and without deteriorating reliability of the notification (see at least Para. [0017]).
Regarding claim 2,  Shimamori in view of Ono teaches the in-vehicle information processing device according to claim 1. Shimamori in view of Ono, where Ono further teaches comprising:  
	15an input unit configured to receive an operation input by an occupant of the vehicle (see at least Para. [0126], “The vehicle information unit 12 further includes a driver information unit 20 . The driver information unit 20 includes an input interface for receiving driving skill information self - reported by a driver or a unit for diagnosing a driving skill of the driver”), wherein the control unit transmits the information about the travel environment at the location to the following vehicle based on information input by the occupant and acquired by the input unit at the location (see at least Para. [0060], “the information providing vehicle transmits its positional information and vehicle behavior information as the traffic information data . The data processing device can recognize occurrence of the impediment event by referring to the vehicle behavior information indicating an avoidance action for example . Moreover , the data processing device can recognize a position of occurrence of the impediment event by referring to the positional information of the information providing vehicle”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Shimamori in view of Ono. One would be motivated to make this modification in order to convey an information providing apparatus for a vehicle that can provide a driver of an assisted vehicle with a notification regarding an impediment event with high effectiveness and without deteriorating reliability of the notification (see at least Para. [0017]).
Regarding claim 3, Shimamori in view of Ono teaches the in-vehicle information processing device according to claim 1. Shimamori further disclose
	wherein the control unit determines, based on the information about the travel environment which is acquired by the travel environment information acquisition unit, whether the 25vehicle has reached the location, and transmits the information about the travel environment at the location to the following vehicle when it is determined that the vehicle has reached the location (see at least Para. [0039]; and Para. [0046]***Examiner interprets that the citation discloses the essential to perform the necessary functions where the travel environment information acquisition unit, whether the 25vehicle has reached the location, and transmits the information about the travel environment at the location to the following vehicle***).
Regarding claim 4, Shimamori in view of Ono teaches the in-vehicle information processing device according to claim 1. Shimamori does not explicitly disclose  TSN201808050US00 TFN180501-US 30 
	the travel environment information acquisition unit includes a vehicle exterior camera that captures an image of a scene outside the vehicle; and the information about the travel environment includes a travel image of the vehicle captured by the vehicle exterior camera.
	However, in the same field of endeavor, Ono teaches
	the travel environment information acquisition unit includes a vehicle exterior camera that captures an image of a scene outside the vehicle; and the information about the travel environment includes a travel image of the vehicle captured by the vehicle exterior camera (see at least Para. [0122]; Para. [0138] and Para. [0153]***Examiner notes paragraphs cited illustrates a vehicle that contains an exterior camera that captures an images outside the vehicle containing the travel environment information***) .
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Shimamori in view of Ono by combining the travel environment information acquisition unit includes a vehicle exterior camera that captures an image of a scene outside the vehicle; and the information about the travel environment includes a travel image of the vehicle captured by the vehicle exterior camera as taught by Ono. One would be motivated to make this modification in order to convey an information providing apparatus for a vehicle that can provide a driver of an assisted vehicle with a notification regarding an impediment event with high effectiveness and without deteriorating reliability of the notification (see at least Para. [0017]).
Regarding claim 5, recites analogous limitations that are present in claim 1, therefore claim 5 would be rejected for the same reasons above. discloses an inter-vehicle information processing system (see at least Abstract) comprising…

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663